Exhibit 10.5

AMENDMENT NO. 1

TO

EXECUTIVE EMPLOYMENT AGREEMENT

OF

CITY OFFICE REIT, INC.

This Amendment No. 1 (the “Amendment”), dated as of July 31, 2019, to the
Executive Employment Agreement (the “Agreement”) between City Office Management
Ltd. (the “Company”), a wholly-subsidiary of City Office REIT, Inc. (the
“REIT”), and Mr. Anthony Maretic, as Chief Financial Officer, Secretary and
Treasurer of the REIT, dated as of February 1, 2018, is entered into by the
Company pursuant to Section 17 of the Agreement. Capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Agreement. Unless
otherwise indicated, all section references in this Amendment refer to sections
of the Agreement.

WHEREAS, the Board of Directors (the “Board”) of the REIT appointed a Special
Committee of Independent Directors (the “Committee”) on May 2, 2018 to consider
the terms and provisions of an administrative services agreement between the
REIT and the general partner of a new fund sponsored by certain of the Company’s
executive officers;

WHEREAS, on August 1, 2018, after considering and discussing fully the REIT’s
obligations under a proposed administrative services agreement between the REIT
and the general partner of a new fund (the “ASA”) and the arrangements with
respect to the new fund, including conflicts of interest with respect thereto,
the Committee approved the form, terms and provisions of the ASA;

WHEREAS, on July 30, 2019, the Committee approved the form, terms and provisions
of a revised draft of the ASA and authorized John McLernon, Chairman of the
Board, or John Sweet, an independent member of the Board, to execute the ASA on
behalf of the REIT at such time as he deems advisable;

WHEREAS, in connection with the execution of ASA, the Committee determined that
it is advisable and in the best interest of the REIT that the Agreement between
the Company and Mr. Maretic, as Chief Financial Officer, Secretary and
Treasurer, be amended as set forth below in order to clarify certain provisions
of the Agreement;

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Mr. Maretic hereby agree as
follows:

1.01 Amendment of Agreement. The Agreement is hereby amended as follows:

 

  (a)

Section 15(b) is hereby amended and restated in its entirety as follows:

The covenant against competition herein described shall apply until the
termination of the Executive’s employment as provided herein and until the
earlier of (i) six months after such termination or (ii) a Change in Corporate
Control (the “Restriction Period”). During the Restriction Period the Executive
shall not, directly or indirectly, own, manage, control or participate in the
ownership, management, or control of, or be employed or



--------------------------------------------------------------------------------

engaged by or otherwise affiliated or associated with, in an executive, senior
management, strategic or professional capacity, whether as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity, that is similar
to an engagement in an executive, senior management, strategic or professional
capacity although otherwise named in any business or venture engaged in the
Business; provided, however, that, notwithstanding the foregoing, (i) the
Executive may own or participate in the ownership of any entity which the
Executive owned or managed or participated in the ownership or management of
prior to the Effective Date, which ownership, management or participation has
been disclosed to the Board; (ii) the Executive may invest in securities of any
entity, solely for investment purposes and without participating in the business
thereof, if (A) such securities are traded on any national securities exchange
or the National Association of Securities Dealers, Inc. Automated Quotation
System or equivalent non-U.S. securities exchange, (B) the Executive is not a
controlling person of, or a member of a group which controls, such entity and
(C) the Executive does not, directly or indirectly, own two percent (2%) or more
of any class of securities of such entity; (iii) the Executive may own or
participate in the ownership of Second City Capital Partners II, Limited
Partnership, Second City Real Estate II, Limited Partnership, SC Principals
Limited Partnership, Clarity Real Estate III, Limited Partnership and Clarity
Real Estate Ventures, Limited Partnership, as well as their respective general
partners, related companies and future affiliated fund vehicles, which
ownership, management or participation has been disclosed to the Board; and
(iv) the Executive may, directly or indirectly, invest in commercial real estate
or other assets so long as they are not Suitable Properties (as defined in
Section 15(a)), and the Executive may own or participate in the ownership of
Suitable Properties if such opportunity has been first provided to the Company
and the Company has declined to acquire it in writing, providing that such
ownership, management or participation has been disclosed to the Board. Further,
the covenant against competition described herein shall not apply to the
Executive with respect to any business or venture that competes with a New
Business to the extent that the Executive’s actions or participation occurred
before the Company became engaged in the New Business.

2.01 Services Agreement. The ASA shall be deemed a “Services Agreement” for all
purposes under Section 4 of the Agreement.

3.01 Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute an agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

4.01 Ratification. Except as expressly amended by this Amendment, the Agreement
is in all respects ratified and confirmed and all of the terms and conditions
and provisions of the Agreement shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

5.01 Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the province of British Columbia, without regard to the
principles of conflicts of law.

[Signature Pages Follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Amendment, to be effective
as of the date first set forth above.

 

CITY OFFICE MANAGEMENT LTD. By:   City Office REIT, Inc. By:  

/s/ John McLernon

Name:   John McLernon Title:   Chairman of the Board of Directors

/s/ Anthony Maretic

ANTHONY MARETIC

[Signature Page to Amendment No. 1 to the Executive Employment Agreement of City
Office REIT, Inc.]